Title: John Adams to Abigail Adams, 11 February 1776
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia Feby. 11. 1776
     
     Here I am again. Arrived last Thursday, in good Health, altho I had a cold Journey. The Weather, a great Part of the Way, was very severe, which prevented our making very quick Progress, and by an Accident which happened to one of my Horses, which obliged me to leave her at Brookfield and hire another, was delayed two days. An Horse broke loose in the Barn and corked mine under the fore-shoulder. I hope that Bass upon his Return will find her well.
     My Companion was agreable and made the Journey much less tedious than it would have been.
     I can form no Judgment of the State of public Opinions and Principles here, as yet, nor any Conjectures of what an Hour may bring forth.
     Have been to meeting and heard Mr. Duffill Duffield from Jer. 2.17. Hast thou not procured this unto thy self, in that thou hast forsaken the Lord thy God, when he led thee by the Way?—He prayed very earnestly for Boston and New York, supposing the latter to be in Danger of Destruction.
     I, however, am not convinced that Vandeput will fire upon that Town—It has too much Tory Property to be destroyed by Tories.
     I hope it will be fortified and saved. If not the Question may be asked “hast thou not procured this &c?”
     Tomorrow, Dr. Smith is to deliver an oration in Honour of the brave Montgomery. I will send it, as soon as it is out, to you.
     There is a deep Anxiety, a kind of thoughtfull Melancholly, and in some a Lowness of Spirits approaching to Despondency, prevailing, through the southern Colonies, at present, very similar, to what I have often observed in Boston, particularly on the first News of the Port Bill, and last year about this Time or a little later, when the bad News arrived, which dashed their fond Hopes with which they had deluded themselves, thro the Winter. In this, or a similar Condition, We shall remain, I think, untill late in the Spring, When some critical Event will take Place, perhaps sooner. But the Arbiter of Events, the Sovereign of the World only knows, which Way the Torrent will be turned. Judging by Experience, by Probabilities, and by all Appearances, I conclude, it will roll on to Dominion and Glory, tho the Circumstances and Consequences may be bloody.
     In such great Changes and Commotions, Individuals are but Atoms. It is scarcly worth while to consider what the Consequences will be to Us. What will be the Effects upon present and future Millions, and Millions of Millions, is a Question very interesting to Benevolence natural and Christian. God grant they may and I firmly believe they will be happy.
    